Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed July 27, 2022.
Claims 3-4 have been previously canceled.
Claims 1, 16, 18, and 20 have been amended.
Claims 2, 5-15, 17, and 19 are in their original or a previous presentation.
Claims 1-2 and 5-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 10, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossin (US PG Pub. 2019/0034591) in view of Liu (US PG Pub. 2018/0158552), in further view of Kim (US PG Pub. 2020/0132861).

Claim 1
	Regarding claim 1, Mossin teaches
A method for providing a patient prediction, the method comprising:
Par. [0010], “Thirdly, the system includes an electronic device for use by a healthcare provider treating the patient, e.g., a computer terminal or workstation, tablet, smartphone or other type of computing device having a screen display, which is configured with a client-facing interface displaying the predicted one or more future clinical events and the pertinent past medical events of the patient generated by the one or more predictive models.”
Responsive to receiving an indication of initiation of a medical event for a patient, initiating a deep learning machine learning model for the patient
Par. [0141], “Third, our modeling techniques successfully update predictions as new data becomes available as opposed to using a fixed point in time.”
This shows the ability to initiate the predictive model responsive to receiving an indication of new data.
Par. [0091], “The outcomes of five prediction tasks are defined below. For every prediction we use all information available in the EHR (except for the claims database) up to the time at which the prediction is made: at hospital admission, after 24 hours or discharge.”
Par. [0093], “For the MIMIC dataset, the time points were relative to ICU admission. As the claims data had only day-level attribution, predictions made on the day of admission included claims filed on the same calendar date as admission.”
Par. [0091] and [0093] explicitly describe initiating the model based on receiving an indication of a hospital admission or an ICU admission (see specification, par. [0004], which lists ICU admission as one of the possible “medical events”).
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order. The models predict one or more future clinical events and summarize pertinent past medical events related to the predicted one or more future clinical events on an input electronic health record 38 of a patient 36.”
Wherein the deep learning machine learning model (a) comprises a recurrent neural network (RNN) 
Par. [0089], “In our preferred embodiment, we use three different models: a Long-Short-Term Memory (LSTM) model 28, which is a weighted recurrent neural network model, a time aware Feed-Forward Model (FFM) 30 (also referred to herein as a Feedforward Model with Time-Aware Attention), and an embedded boosted time-series model 32, also referred to herein as a Feed-Forward Model with boosted, time-aware stumps.”
And a self-attention mechanism
Par. [0088], “At least one of the deep learning models contains attention mechanisms indicating how much attention (or equivalently, how significant) the model gave to “tokens” (i.e., atomic elements in the electronic health record such as individual words in a note, medications, lab results, etc.) to predict the one or more future clinical events and the related pertinent past medical events related to the predicted one or more future clinical events.”
 (b) is executed by an assessment computing entity
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order.”
(c) has been trained using machine learning, and 
Par. [0064], “This disclosure describes a new method of configuring EHR data for use in training of predictive models. The models use all data recorded about patients, including clinical notes, variables in the raw unharmonized formats or terminologies, and preserve the temporal ordering of data collection. We further applied an aspect of deep learning to generate and train models to make clinical predictions from the EHR data.”
Par. [0109], “Each model 28, 30 and 32 was trained on each dataset in the cohort separately. For predictions, in most some instances we took the average of the predictions from each model to come up with the final prediction score. In other instances we exclude results from one of the models, e.g., where it is not tuned for a particular task or prediction and average the prediction scores of the remaining models.”
(d) is configured to generate a prediction for the patient comprising at least one of an acuity score or a mortality prediction
Par. [0090], “There are a variety of prediction tasks that can be performed by these models; several of which are described in some detail here and in Appendix A of our prior U.S '112 provisional application. These include prolonged length-of-stay, unplanned hospital readmissions, unplanned transfer to ICU, inpatient mortality, primary diagnosis code and a complete set of billing diagnoses codes at discharge. These predictions are made without selection or engineering of predictor variables per task.”
Par. [0151], “Predicting a wide variety of life-threatening events such as intubation, ventilation, changes in acuity of care (e.g. ICU transfers), organ support, transplants etc., for the purpose of monitoring and alerting to such events.”
Responsive to identifying a prediction trigger, automatically updating, by the assessment computing entity, the deep learning machine learning model for the patient (a) at least in part by determining a respective attention parameter for each time step of one or more time steps of medical data and (b) based at least in part on the one or more time steps of medical data and the respective attention parameters for the one or more time steps, 
Par. [0112], “All models learn embedding vectors to represent each token (e.g., atomic element of an EHR). A token, for example, could be a word in a note, the name of a medication, or a discretized value of a particular lab test. The embeddings were randomly initialized, and the model training updated the embeddings to improve predictive performance.”
Par. [0141], “Third, our modeling techniques successfully update predictions as new data becomes available as opposed to using a fixed point in time. On all tasks, the models use hundreds of thousands of patient attributes to make substantial gains in performance on all tasks. Interestingly, our models extract discriminative performance from claims data nearly comparable to those on EHR data; indeed, on predicting unplanned readmissions, performance on claims exceeds performance on EHR data, likely due to a complete view on readmissions at other hospitals.”
Par. [0126], “As noted above, the models use attention mechanisms which enable a granular visualization of the weights or “attention” to particular tokens used by the models to make a particular prediction for a patient. Several examples will now be described in conjunction with FIGS. 4, 5 and 6.”
Par. [0127], “FIG. 4 is an illustration of one form of display 64 of data in an EHR showing results of attention mechanism in the deep learning models in a patient timeline or series of events including medications, encounters, procedures, notes, orders, etc. In this particular example each circle indicates occurrence of a particular event related to a prediction (in this case predicted risk of inpatient mortality), such as administration of a medicine, a lab test, procedure, note or order. The timeline indicates the date patient was admitted, and excerpts of their record (e.g., medications, notes, reports, etc.) at particular points in time over two days in this example. FIG. 5 is an illustration of another form of display of data in an EHR showing results of attention mechanism in the deep learning models in the form of excerpts of notes with degrees of emphasis (size, boldness, etc.) given to individual words in the notes corresponding to the attention (significance, or weight) the words were to a clinical prediction generated by the deep learning models, and particular medications in the medical history were to the prediction (diagnosis of metastatic melanoma with pneumonia and anemia).”
Par. [0126]-[0127] show the use of an attention mechanism for the different elements of data at each time step.
Par. [0130], “Next, for each problem, we need to summarize key facts such as key medications and key note excerpts and words. We interrogate the above model (which classified this patient as e.g. having hypertension), using an attention mechanism, to indicate, e.g. for each medication or for each word in the notes, a number between 0-1 of how much attention (or, intuitively, weight or significance) the model gave to that word. The highest scored words are shown in these illustrations of FIGS. 5 and 6.”
Par. [0130] shows assigning an attention parameter for each set of data at each time step. If each instance of data gets assigned an attention parameter, then each time step with data will be assigned at least one attention parameter, which satisfies assigning the time step an attention parameter.
Wherein each time step of medical data the one or more time steps of medical data comprises a respective plurality of measurements corresponding to the time step and corresponding to the patient, and wherein the self-attention mechanism determines the attention parameter for each time step of the one or more time steps and the attention parameter for a time step indicates the time step’s influence on the prediction 
Par. [0049], “FIG. 4 is an illustration of one form of display of data on a provider-facing interface showing results of an attention mechanism in the deep learning models in a patient timeline or series of events including medications, encounters, procedures, notes, orders, etc.”
Par. [0127], “FIG. 4 is an illustration of one form of display 64 of data in an EHR showing results of attention mechanism in the deep learning models in a patient timeline or series of events including medications, encounters, procedures, notes, orders, etc. In this particular example each circle indicates occurrence of a particular event related to a prediction (in this case predicted risk of inpatient mortality), such as administration of a medicine, a lab test, procedure, note or order. The timeline indicates the date patient was admitted, and excerpts of their record (e.g., medications, notes, reports, etc.) at particular points in time over two days in this example.”
Fig. 4 shows the different time steps that are most influential on the prediction by showing the time steps that contain data that have high attention scores.
Par. [0088], “At least one of the deep learning models contains attention mechanisms indicating how much attention (or equivalently, how significant) the model gave to “tokens” (i.e., atomic elements in the electronic health record such as individual words in a note, medications, lab results, etc.) to predict the one or more future clinical events and the related pertinent past medical events related to the predicted one or more future clinical events.”
Par. [0130], “Next, for each problem, we need to summarize key facts such as key medications and key note excerpts and words. We interrogate the above model (which classified this patient as e.g. having hypertension), using an attention mechanism, to indicate, e.g. for each medication or for each word in the notes, a number between 0-1 of how much attention (or, intuitively, weight or significance) the model gave to that word. The highest scored words are shown in these illustrations of FIGS. 5 and 6.”
Automatically generating, by the assessment computing entity, the prediction using the updated deep learning machine learning model
Par. [0087], “The models predict one or more future clinical events and summarize pertinent past medical events related to the predicted one or more future clinical events on an input electronic health record 38 of a patient 36.”
Par. [0088], “While in theory one could just use a single trained model, in order to avoid overfitting and provide high accuracy in predicting future clinical events we have found it advantageous to use three different models, each of which are trained on data sets making up the aggregated electronic health records separately. At least one of the deep learning models contains attention mechanisms indicating how much attention (or equivalently, how significant) the model gave to “tokens” (i.e., atomic elements in the electronic health record such as individual words in a note, medications, lab results, etc.) to predict the one or more future clinical events and the related pertinent past medical events related to the predicted one or more future clinical events.”
Automatically providing, by the assessment computing entity , at least a portion of the prediction such that the at least a portion of the prediction is used to update an electronic health record corresponding to the patient and/or provided to a clinician for review
Par. [0016], “In still one further configuration, the display can further include inferred information from the patient electronic health record (e.g., a tentative diagnosis inferred from past medical events) and a timeline or plot of risk or probability of certain clinical events occurring in the future, such as death or transfer to the ICU.”
Par. [0188], “FIG. 19 shows what happens when the user selects the “key inferred” problem of cardiomyopathy, and the display shows a summary of the key problem “cardiomyopathy”, in the form of a time line 506, medications 502 and associated notes or excerpts thereof in field 504. The notes or excerpts in the field 504 and 404 again use highlighting (bold, font size etc.) to indicate the results of the attention mechanism in the model to again show the physician the elements of the EHR that were most significant in generating the prediction.”
However, Mossin does not teach
The deep learning model comprising a modified recurrent neural network (RNN) with gated recurrent units (GRUs)
Wherein each measurement of the respective plurality of measurements corresponding to the time step is assigned the respective attention parameter for the time step
Liu teaches
The deep learning model comprising a modified recurrent neural network (RNN) with gated recurrent units (GRUs) 
The Abstract of Liu describes the system being used to receive input of health data and make predictions for the patient based on the patient health data.
Par. [0017], “FIGS. 7A and 7B are block diagrams illustrating an exemplary recurrent neural network (RNN) with a gated recurrent unit (GRU) according to an embodiment of the present invention”
Par. [0031], “In some embodiments, the deep learning processor 106 may create the neural network 104 (or deep learning model), such as a multilayer feedforward network, a recurrent neural network, a stacked autoencoder network, a long short-term memory network, or any combination thereof.”
Par. [0070], “A Recurrent neural network (RNN) model, such as Long Short-Term Memory (LSTM) and Gated Recurrent Unit (GRU), may also or instead be used as a neural network as described herein, and have been shown to be successful at handling complex sequence inputs and capturing long term dependencies.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the system of Mossin by substituting the recurrent neural network with a recurrent neural network (RNN) with gated recurrent units (GRU), as taught by Liu, because the use of a RNN with GRU because RNN with GRU “have been shown to be successful at handling complex sequence inputs and capturing long term dependencies.” (Liu, par. [0070]).
Kim teaches
Wherein each measurement of the respective plurality of measurements corresponding to the time step is assigned the respective attention parameter for the time step
Par. [0012], “To that end, some embodiments train a recurrent neural network (RNN) to determine a position of the vehicle from a set of phase measurements in a presence of noise caused by a multipath transmission of at least some of the satellite signals at some instances of time. A RNN is a class of artificial neural network where connections between nodes form a directed graph along a sequence. This allows it to exhibit dynamic temporal behavior for a time sequence.”
Par. [0084], “FIG. 7A is a block diagram of an example of the attention-based estimator according to some embodiments. In this example, the attention-based estimator has a temporal attention mechanism over the input phase measurements improving its ability to use dynamic information, and to learn temporal dependencies of phase measurements 710 acquired over time.”
Par. [0101], “The RNN is trained to retrieve 823 previous temporal features of the phase measurements of the satellite determined for a sequence of phase measurements collected over a previous window of time and individual weights determined for the previous temporal features. For example, this is the processing that can be accomplished at 502, 512, and 522, for the inputs 571, 572, 573, which are the outputs from 560.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin and Liu the ability to use a temporal attention mechanism, wherein each measurement of the respective plurality of measurements corresponding to the time step is assigned the respective attention parameter for the time step, as taught by Kim, because the temporal attention mechanism provides an improved ability to use dynamic information and learn temporal dependencies of the input data acquired over time (see Kim, par. [0084]).

Claim 5
	Regarding claim 5, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. Mossin further teaches
The prediction comprising at least one attention parameter and/or distribution of the respective attention parameters
Par. [0013], “In one aspect, one or more of the deep learning models contain “attention mechanisms” (a technique known in the field of deep learning and described in detail below, also sometimes referred to as “attribution mechanisms”) which, when invoked, indicate how much attention or equivalently “weight” the one or more models gave to particular “tokens” corresponding to atomic elements (individual words in a note, lab measurements, medications, etc.) in the electronic health record in order to arrive at the prediction of the one or more future clinical events and pertinent past medical events. The provider-facing interface preferably includes a display of the results of the attention mechanism, such as by providing degrees of highlighting or emphasis on elements in the health record (i.e., past medical events) associated with a particular prediction, especially those that scored high from the attention mechanism.”
Par. [0042], “the predictive model uses an attention mechanism to indicate how much attention the predictive model gave to elements in the input electronic health record to predict the future clinical event and identify pertinent past medical events and wherein the generated data includes the results of the attention mechanism.”
Par. [0157], “FIG. 8A also shows other aspects of interest, including a tool bar 108 which allows the physician to select a graphical display of different probabilities (or risks) in the timeline area 105 of the display 102, on a Y axis scale of 0-100. In this instance, the physician has toggled to the “on” position the risks/probabilities of death, discharge, and ICU transfer. Line 110 plots the probability of discharge from the hospital.”

Claim 6
	Regarding claim 6, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 5. Mossin further teaches
The at least one attention parameter and/or distribution of the respective attention parameters being flagged as to whether or not the attention parameter and/or distribution of the respective attention parameters represents a therapeutic target
Par. [0054], “The display helps the provider understand the patient now—by alerting them to key medical problems (medical events related to the prediction), dig into conditions or other data that he or she might need to look at to make a decision regarding patient care, including notes with results of attention mechanism of the models, and to not let them miss critical information.”
Par. [0158], “When the Alert icon 104 is selected, the interface 100 changes to the display shown in FIG. 8B. Basically, this version of the interface helps the physician to understand the patient now, including the predictions that are made and relevant prior medical events. The physician is thinking: “What are the key medical problems I need to know about? Help me dig into the conditions or other data that I might need to look at to make a decision. Do not let me miss critical information.” These needs are met by the display of FIG. 8B. In particular, in region 130 there is displayed of a problem list associated with the alerts: the chief complaint for the current admission (abdominal pain), key prior hospital admissions (alcohol withdrawal, atrial fibrillation), key inferred diagnosis (i.e., a diagnosis inferred by the models 28, 30, 32) based on the EHR in real time, and other key medical conditions of the patient (prediabetes, hypertension, and tinea cruris). In region 140 there is a display of current laboratory results. In region 150 there is a display of excerpts of medical notes which were pertinent to the predictions of ICU transfer and delayed discharge, with the results of the attention mechanism in the models highlighting in red font particular elements or words in the notes that were scored high by the attention mechanisms (in this case “EtOH-withdrawal”, “concern for “ETOH withdrawal.”) In region 160 there is a display of current vital signs. In region 120, there is a display of time lines showing prior hospital admissions, ER visits and outpatient activity. The line 122 is a visualization of the intensity of healthcare utilization of the patient, and the volume of data available about this patient, e.g., how often they have visited a healthcare facility, how many labs/vitals were taken, how many medications were prescribed etc.”

Claim 7
	Regarding claim 7, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. Mossin further teaches
The at least a portion of the prediction being provided such that the at least a portion of the prediction is received by a user computing entity configured to provide the at least a portion of the prediction to the clinician for review
Par. [0016], “In still one further configuration, the display can further include inferred information from the patient electronic health record (e.g., a tentative diagnosis inferred from past medical events) and a timeline or plot of risk or probability of certain clinical events occurring in the future, such as death or transfer to the ICU.”
Par. [0155], “Once the predictive models 28, 30 and 32 have been developed, tested and validated as described above, they can then be used to make predictions on an input EHR from a patient as shown in FIG. 1 to improve patient care. In this section of the document we will describe how these predictions, along with identification of pertinent past medical events (test results, diagnoses, notes, medications, etc.) in the EHR can be presented to a healthcare provider. In essence, the computer 26 of FIG. 1 generates data from an input health record as to predictions and relevant past medical events using the model(s) 28, 30, and or 32 and provides that data to the electronic device 40 for rendering on the interface.”
Par. [0156]-[0158] describes providing the predictions to a clinician through the interface of a computing device.

Claim 8
	Regarding claim 8, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. Mossin further teaches
The at least a portion of the prediction being provided such that the at least a portion of the prediction is received by a records computing entity configured to update an electronic health record corresponding to the patient based at least in part on the at least a portion of the prediction
Par. [0128]-[0129] describes the system’s ability to infer diagnoses based on the patient data and use the inferred diagnoses as part of the patient medical information used to 
Par. [0158], “These needs are met by the display of FIG. 8B. In particular, in region 130 there is displayed of a problem list associated with the alerts: the chief complaint for the current admission (abdominal pain), key prior hospital admissions (alcohol withdrawal, atrial fibrillation), key inferred diagnosis (i.e., a diagnosis inferred by the models 28, 30, 32) based on the EHR in real time, and other key medical conditions of the patient (prediabetes, hypertension, and tinea cruris).”
Par. [0196], “The models predict that Ms. Choi is at risk for ED visit/hospitalization in the next 14 days. The alert is presented on the display of FIG. 9. That team has expertise to manage these high-risk situations. The display would show a timeline (including recent hospitalizations), such as shown in FIG. 18, field 406, it would show inferred problems: CHF, AKI, AFib, prediabetes, hypertension in the field 130 of FIG. 8B, and would include in the field 150 (FIG. 8B) excerpts of notes:”
Par. [0054], “FIG. 8B is an illustration of the interface of FIG. 8A after the provider has selected the patient having the alert. The display helps the provider understand the patient now—by alerting them to key medical problems (medical events related to the prediction), dig into conditions or other data that he or she might need to look at to make a decision regarding patient care, including notes with results of attention mechanism of the models, and to not let them miss critical information.”
By having the system record the “key problems” identified by the system that can later be reviewed and analyzed by the provider, the system is updating the patient EHR with at least a portion of the prediction.

Claim 10
	Regarding claim 10, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. Mossin further teaches
The deep learning machine learning model being configured to provide a prediction periodically
Par. [0152], “Predicting physiological deterioration on e.g. a daily basis, or before ordering lab tests, or before e.g., administering glucose (for the purpose of preventing e.g. hyper/hypoglycemia).”

Claim 13
	Regarding claim 13, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. Mossin further teaches
The patient interaction being at least one of an intensive care unit (ICU) stay, a medical procedure, or a surgical procedure
Par. [0093], “For the MIMIC dataset, the time points were relative to ICU admission. As the claims data had only day-level attribution, predictions made on the day of admission included claims filed on the same calendar date as admission.”
Par. [0127], “FIG. 4 is an illustration of one form of display 64 of data in an EHR showing results of attention mechanism in the deep learning models in a patient timeline or series of events including medications, encounters, procedures, notes, orders, etc. In this particular example each circle indicates occurrence of a particular event related to a prediction (in this case predicted risk of inpatient mortality), such as administration of a medicine, a lab test, procedure, note or order.”
Par. [0141], “Third, our modeling techniques successfully update predictions as new data becomes available as opposed to using a fixed point in time.”

Claim 14
	Regarding claim 14, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. Mossin further teaches
Receiving medical data provided via user interaction with one or more user computing entities and/or data collection via one or more sensors
Par. [0043], “In one embodiment the pertinent past medical events include notes (e.g. text input from a physician or nurse) or excerpts thereof.”

Claim 15
	Regarding claim 15, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. Mossin further teaches
Receiving medical data from a patient electronic health record (EHR)
Par. [0035], “In yet another aspect, there is disclosed an electronic device (e.g., workstation, tablet computer or smartphone) having a healthcare provider facing interface displaying in substantial real time a display of a prediction of one or more future clinical events for at least one patient. The display further is configured to display elements (past medical events) from an electronic health record which correspond to application of an attention mechanism on a predictive model operating on the electronic health record which are related to the prediction.”
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order. The models predict one or more future clinical events and summarize pertinent past medical events related to the predicted one or more future clinical events on an input electronic health record 38 of a patient 36. The input EHR is formatted in the same standardized data structure format and ordered into a chronological order, either natively or after conversion by the converter 18 if necessary.”
Par. [0091], “The outcomes of five prediction tasks are defined below. For every prediction we use all information available in the EHR (except for the claims database) up to the time at which the prediction is made: at hospital admission, after 24 hours or discharge.”

Claim 16
	Regarding claim 16, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. Mossin further teaches
The at least one of the acuity score or the mortality prediction is a real-time or near real-time acuity score or mortality prediction for the patient
Par. [0035], “In yet another aspect, there is disclosed an electronic device (e.g., workstation, tablet computer or smartphone) having a healthcare provider facing interface displaying in substantial real time a display of a prediction of one or more future clinical events for at least one patient. The display further is configured to display elements (past medical events) from an electronic health record which correspond to application of an attention mechanism on a predictive model operating on the electronic health record which are related to the prediction… The predicted one or more future clinical events could include unplanned transfer to intensive care unit, length of stay in a hospital greater than 7 days, unplanned readmission within 30 days after discharge of the patient, inpatient mortality, primary diagnosis, a complete set of primary and secondary billing diagnoses, or atypical laboratory values, such as acute kidney injury, hypokalemia, hypoglycemia, and hyponeutrimia.”

Claim 17
	Regarding claim 17, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. However, Mossin does not teach
The deep learning model comprising a static module for receiving and processing background information corresponding to the patient and a time series module for receiving and processing the medical data corresponding to the patient
Liu teaches
The deep learning model comprising a static module for receiving and processing background information corresponding to the patient and a time series module for receiving and processing the medical data corresponding to the patient
Par. [0072], “A combination of DNN and GRU may also be used as a neural network as described herein. One limitation of GRU is that it only aims to model temporal data, while usually both static and temporal features are available in EHR data from health clinics, such as intensive care units (ICUs). Therefore, a combination model of feed-forward network (DNN) and GRU may be advantageous in such settings.”
Par. [0073], “A combined DNN and GRU model is shown in FIG. 8. As shown in the combination model, one DNN model 800 is used to take static input features, and one GRU model 802 is used to take temporal input features. A shared layer 804 may be added on top, which takes the features from both GRU and DNN to make a prediction, and all of the parts may be trained jointly.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin, Liu, and Kim the ability to have a deep learning model with a static module for receiving and processing patient background information and a time series module for receiving and processing the patient temporal data, as taught by Liu, because GRU models are only able to process temporal data, so another model would be required to process static patient information in order for the system to be able to process all of the available patient data (see Liu, par. [0070]-[0073]). 

Claim 18
	Claim 18 is an apparatus claim that recites an apparatus comprising computer components that are configured to perform functions that are the same or substantially similar to the method of claim 1. Mossin teaches the following limitations not addressed by the rejection of claim 1:
An apparatus comprising: at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least perform the steps of the method of claim 1
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order.”
Par. [0068], “Secondly, the system includes a computer 26 (the term is intended to refer to a single computer or a system of computers or processing units sharing a processing task, together with ancillary memory) executing one or more deep learning models (28, 30, 32, described below) trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order.”
A communications interface configured for communicating via at least one network, and 
Par. [00200], “In other situations it may be centrally located and receive EHRs and transmit predicted future clinical events and related prior medical events over wide area computer networks and service a multitude of unrelated healthcare institutions in a fee for service, subscription, standalone product, or other business model. In all situations appropriate data security and HIPPA compliance procedures are in place.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 19
	Claim 19 is an apparatus claim dependent from claim 18 that recites additional limitations that are the same or substantially similar to the additional limitations of claim 17. Please refer to the rejections of claims 18 and 17. 

Claim 20
	Claim 20 is a computer program product claim that recites a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, where the computer-readable program instructions are executable to cause an apparatus to perform functions that are the same or substantially similar to the steps of the method of claim 1. Mossin teaches the following limitations not addressed by the rejection of claim 1.
A computer program product comprising at least one non-transitory computer-readable storage medium having comp-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus to perform the steps of the method of claim 1
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order.”
Par. [0068], “Secondly, the system includes a computer 26 (the term is intended to refer to a single computer or a system of computers or processing units sharing a processing task, together with ancillary memory) executing one or more deep learning models (28, 30, 32, described below) trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order.”
Please refer to the rejection of claim 1 for additional limitations.

Claim(s) 2, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mossin, Liu, and Kim, in further view of Winslow (US PG Pub. 2020/0176115).

Claim 2
	Regarding claim 2, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. However, Mossin does not teach
The acuity score being a sequential organ failure assessment (SOFA) score
Winslow teaches
The acuity score being a sequential organ failure assessment (SOFA) score
Par. [0035], “Based on the relative magnitude of the GLM-weights for each (normalized) feature, elevated lactate, a low-Glasgow Coma Score (GCS), and elevated cardiovascular Sequential Organ Failure Assessment (SOFA) score, and partial pressure of oxygen in blood (PaO.sub.2) are the four most important indicators that a sepsis patient is at risk of entering septic shock.”
Par. [0047], “In order to determine sepsis and septic-shock onset times, the Sepsis-3 criteria were applied to the EHR data extracted from the MIMIC-II database. A patient is considered to be in sepsis if they have suspected infection, as determined by their ICD-9 codes, and a sequential organ failure assessment (SOFA) score of 2 or higher. SOFA score is evaluated each time a new clinical measurement involved in calculating the score is available.”
This shows not only the use of a SOFA score, but calculating a new SOFA score each time new clinical data used in calculating the score is available.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin, Liu, and Kim the ability to use a sequential organ failure assessment (SOFA) score as an acuity score, because a SOFA score is a measurement that is valuable in identifying a patient’s condition or predicting a patient’s risk of a condition (see Winslow, par. [0035], [0047]).

Claim 9
	Regarding claim 9, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 1. Mossin further teaches 
The concept that some systems used fixed points in time to identify data and make new predictions
Par. [0141], “Third, our modeling techniques successfully update predictions as new data becomes available as opposed to using a fixed point in time.”
Par. [0152], “Predicting physiological deterioration on e.g. a daily basis, or before ordering lab tests, or before e.g., administering glucose (for the purpose of preventing e.g. hyper/hypoglycemia).”
A patient’s risk for some conditions increasing based on the passage of predetermined intervals of time
Par. [0170], “The sepsis alert reminded her of the clinical rule that for every hour antibiotics are delayed for sepsis, mortality goes up by 7.5%. She wants to see the patient but may not be able to examine him for another 30 minutes, which would make the delay of antibiotics likely more than 1 hour. ”
However, Mossin does not explicitly teach
The prediction trigger being the determination that a period of time corresponding to a periodicity with which predictions are to be provided has passed
Winslow teaches
The prediction trigger being the determination that a period of time corresponding to a periodicity with which predictions are to be provided has passed
Par. [0004], “Timely administration of antibiotics for septic patients has been shown to be life-saving. Moreover, the Surviving Sepsis Campaign recommends treatment protocols, known as sepsis bundles that are to be executed within specific time windows to treat patients with sepsis and septic shock. Several studies have demonstrated that when sepsis bundles are implemented as soon as possible following diagnosis, mortality of septic shock is reduced substantially.”
Par. [0007], “The foregoing needs are met, to a great extent, by the present invention which provides a method for predicting septic shock in a patient including acquiring data for the patient, wherein the data comprises physiological time-series (PTS) data and electronic health record (EHR) data. The method includes determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM). The method also includes treating the risk score as the observable output of a hidden Markov model (HMM), using the HMM to estimate a transition probability that a patient has transitioned from a clinical state of sepsis to a pre-shock state.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin, Liu, and Kim the ability to have a prediction trigger be a determination that a period of time corresponding to a periodicity with which predictions are to be provided has passed, as taught by Winslow, because, for some life-threatening conditions, treatment should be provided within a specific time window after onset (Winslow, par. [0004]), and triggering predictions at predetermined intervals helps to ensure that a patient diagnosed with such a condition can be provided timely treatment and have their risk of mortality reduced (Winslow, par. [0004], [0007]).

Claim 11
	Regarding claim 11, the combination of Mossin, and Liu teaches all the limitations of claim 10. Mossin further teaches
The deep learning machine learning model providing predictions
Abstract, “A computer (or computer system) executes one or more deep learning models trained on the aggregated health records to predict one or more future clinical events and summarize pertinent past medical events related to the predicted events on an input electronic health record of a patient having the standardized data structure format and ordered into a chronological order. An electronic device configured with a healthcare provider-facing interface displays the predicted one or more future clinical events and the pertinent past medical events of the patient.”
A patient’s risk for some conditions increasing based on the passage of predetermined intervals of time, specifically with one hour being a valuable time period for providing treatment
Par. [0170], “The sepsis alert reminded her of the clinical rule that for every hour antibiotics are delayed for sepsis, mortality goes up by 7.5%. She wants to see the patient but may not be able to examine him for another 30 minutes, which would make the delay of antibiotics likely more than 1 hour. ”
However, Mossin does not teach
The predictive model being configured to provide a prediction every hour
Winslow teaches
The predictive model being configured to provide a prediction every hour
Par. [0007], “The foregoing needs are met, to a great extent, by the present invention which provides a method for predicting septic shock in a patient including acquiring data for the patient, wherein the data comprises physiological time-series (PTS) data and electronic health record (EHR) data. The method includes determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM). The method also includes treating the risk score as the observable output of a hidden Markov model (HMM), using the HMM to estimate a transition probability that a patient has transitioned from a clinical state of sepsis to a pre-shock state.”
Par. [0026], “The k features include physiological time-series data measured from the patient at one-minute intervals, as well as variables from the EHR that are typically updated at much longer intervals. This enables the risk score to be updated at one-minute intervals.”
One hour is one interval of 60 minutes. If the risk score is updated each minute, a new risk prediction will be provided every hour.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin, Liu, and Kim the ability to provide predictions every hour, as taught by Winslow, because, for some life-threatening conditions, such as sepsis, the patient’s mortality risk goes up for every hour that the patient is not provided treatment. Generating predictions every hour helps to minimize the patient’s mortality risk by alerting healthcare providers that a patient requires treatment in a timely manner (See Winslow, par. [0004], [0007]).

Claim 12
	Regarding claim 12, the combination of Mossin, Liu, and Kim teaches all the limitations of claim 10. However, Mossin does not teach
The deep learning machine learning model being configured to provide a prediction every minute
Winslow teaches
The deep learning model being configured to provide a prediction every minute
Par. [0026], “The k features include physiological time-series data measured from the patient at one-minute intervals, as well as variables from the EHR that are typically updated at much longer intervals. This enables the risk score to be updated at one-minute intervals.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin, Liu, and Kim the ability to provide predictions every minute, as taught by Winslow, because, for some life-threatening conditions, such as sepsis, the patient’s mortality risk can go up if the patient is not quickly provided treatment. Generating predictions every minute helps to minimize the patient’s mortality risk by alerting healthcare providers that a patient requires treatment in a timely manner (See Winslow, par. [0004], [0007]).

Response to Arguments
112 Rejections
Applicant’s arguments and amendments, see Remarks, filed June 8, 2022, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections of the claims have been withdrawn. 

103 Rejections
Applicant’s arguments with respect to claim(s) 1-2 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686